Citation Nr: 1203854	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from September 1945 to December 1946, and from November 1947 to August 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, denying a claim for service connection for PTSD. The Board has expanded the issue to include service connection for a generalized psychiatric disorder at the request of the Veteran and his representative.

In December 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge of the Board, a transcript of which is on file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.















REMAND

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2011).

The Board initially observes upon review of the claims file that through his September 2009 Notice of Disagreement (NOD) with the original denial of service connection for PTSD, the Veteran drew attention to the fact that he had undergone relevant mental health treatment at the VA Vet Center located in Colorado Springs, Colorado. It is essential that the corresponding treatment records be located and associated with the record, particularly as a dispositive issue in this case remains the absence of a confirmed clinical diagnosis of PTSD. The Board is aware that a VA medical records request has already been successfully completed for treatment reports from the Colorado Springs Community Based Outpatient Clinic (CBOC), dated from October through November 2009. That notwithstanding, there is a plausible likelihood that the Veteran's September 2009 NOD refers to additional evidence given that it denotes pertinent treatment before the Veteran ever presented at the Colorado Springs CBOC for mental health evaluation. Thus, to ensure completeness of the medical evidence, the Board deems a further records inquiry to be warranted. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Records further show that the Veteran has already undergone a June 2009 VA Compensation and Pension examination relevant to this case, in which the examiner determined that the diagnostic criteria for PTSD were not met. Up to this point,       the Veteran already had a verified stressor to support his claim given his confirmed participation in combat service in Korea from 1950 to 1951. Since the VA examiner could not establish a diagnosis of PTSD, this still did not permit recovery for the condition claimed. However, provided that through the above-requested records search with the Colorado Springs Vet Center there is obtained new evidence either supporting a clinical diagnosis of PTSD, or suggesting that a different psychiatric disorder had its origin in service, a supplemental opinion from the June 2009 VA examiner will be needed on the determinative question of whether the identified psychiatric disability had its origin due to the circumstances of the Veteran's service. This includes, if PTSD is diagnosed, whether that disorder is attributable to a verified stressor.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should contact the VA Vet Center in Colorado Springs, Colorado and request copies of all available records of treatment of the Veteran. All records and responses received should be associated with the claims file.

2. Then obtain any further treatment records pertaining to the Veteran from the Denver VA Medical Center (VAMC) and associated facilities (including the Colorado Springs CBOC) dated since November 2009. All records and responses received should be associated with the claims file.

3. Provided only that there is obtained new evidence supporting a clinical diagnosis of PTSD, or indicating that a different psychiatric disorder had its origin in service, the RO/AMC should then return the claims folder to the VA examiner who conducted the VA examination of June 2009, and request a supplemental opinion.         All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should first clarify whether the Veteran currently has the condition of PTSD. If so, then please opine as to whether       it is at least as likely as not (i.e., 50 percent or greater probability) that PTSD is etiologically related to the Veteran's verified stressors associated with his combat service in Korea. Apart from the aforementioned inquiries, please further opine as to whether the Veteran has a psychiatric disorder other than PTSD that is at least as likely as not causally related to military service. 

Provided that the June 2009 examiner is not available, or is no longer employed by VA, schedule the Veteran for a mental health examination by an examiner who has not seen him previously, and that addresses the inquiries         set forth above.

4. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.       If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

